      Case 2:14-cv-01554-JTM-JVM Document 173 Filed 02/03/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA
                                           *
                                           *
THERONE MAGEE                              * CIVIL ACTION
                                           *
      VERSUS                               * NO. 14-1554
                                           *
WALTER P. REED, ET AL.                     * SECTION "H"
                                           *
                                           *
                                             JUDGE JANE TRICHE MILAZZO
                                           *
                                           *
                                           * MAGISTRATE JANIS VAN
                                           * MEERVELD
********************************************

                 EX PARTE MOTION FOR EXTENSION OF TIME TO
           FILE OPPOSITIONS TO MOTIONS FOR SUMMARY JUDGMENT

               Plaintiff Therone Magee ("Mr. Magee") respectfully moves in accordance with

Rule 6(b) of the Federal Rules of Civil Procedure and/or Rule 7.8 of the Local Civil Rules of the

United States District Court for the Eastern District of Louisiana for a 21-day extension of time to

plead in response to Defendants' Motions for Summary Judgment [R. Docs. 149, 157].

               The submission dates for Defendants' Motions for Summary Judgment were

previously reset to February 24, 2021 as a consequence of Mr. Magee's previous counsel being

allowed to withdraw [R. Doc. 168]. Mr. Magee's Oppositions are currently due on February 16,

2021. New counsel for Mr. Magee was appointed on January 13, 2021 [R. Doc. 170]. Mr. Magee's

new counsel needs additional time to become familiar with the matter, its current status, and the

arguments raised in Defendants' Motions for Summary Judgment before drafting and filing Mr.

Magee's Opposition documents.

               Pursuant to Rule of Civil Procedure 6(b) and/or Local Rule 7.8, good cause exists

for the requested extension of time, and Mr. Magee hereby certifies that there has been no previous




                                                                                             1296933v.1
      Case 2:14-cv-01554-JTM-JVM Document 173 Filed 02/03/21 Page 2 of 2




extension of time to plead and that Defendants have not filed in the record an objection to an

extension of time. See Local Rule 7.8 Certificate. Accordingly, Mr. Magee respectfully requests

that, in accordance with Rule of Civil Procedure 6(b), Local Rule 7.8, and the general power and

authority of this Court, the Court grant an extension of 21 days, which would move the deadline

for the filing of Mr. Magee's Summary Judgment Oppositions to March 9, 2021.

              WHEREFORE, Therone Magee prays that he be granted a 21-day extension of

time to file his Oppositions to the Motions for Summary Judgment.

Dated: February 3, 2021

                                                   Respectfully submitted,


                                                   /s/ Matthew S. Almon
                                                   Christine Lama Hadley, La. Bar No. 38810
                                                   Matthew S. Almon, La. Bar No. 31013
                                                        Of
                                                   STONE PIGMAN WALTHER WITTMANN L.L.C.
                                                   909 Poydras Street, Suite 3150
                                                   New Orleans, LA 70112-4042
                                                   Telephone: (504) 581-3200

                                                   Attorneys for Therone Magee




                                                                                         1296933v.1
